Private & Confidential Exhibit 99.3 Dated 25 February 2009 SUPPLEMENTAL AGREEMENT relating to a secured credit facility of up to (originally) US$100,000,000 to PARAGON SHIPPING INC. as Borrower provided by THE BANKS AND FINANCIAL INSTITUTIONS listed in schedule 1 as Lenders Arranger, Agent and Security Trustee BAYERISCHE HYPO UND- VEREINSBANK AG Swap Bank BAYERISCHE HYPO UND- VEREINSBANK AG Contents ClausePage 1 Definitions 1 2 Consent of the Creditor Parties 2 3 Amendments to Principal Agreement 3 4 Representations and warranties 3 5 Conditions 4 6 Relevant Parties' confirmations 5 7 Expenses 5 8 Miscellaneous and notices 5 9 Applicable law 6 Schedule 1 Names and lending offices of the Lenders 7 Schedule 2 The Owners 8 Schedule 3 The Relevant Ships and their details 9 Schedule 4 Documents and evidence required as conditions precedent 10 Schedule 5 Form of Amended and Restated Loan Agreement 12 THIS SUPPLEMENTAL AGREEMENT is dated 25 February 2009 and made BETWEEN: (1) PARAGON SHIPPING INC., a corporation incorporated in the Marshall Islands whose registered office is at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH96960 (the “Borrower”); (2) THE BANKS AND FINANCIAL INSTITUTIONS listed in schedule 1 as Lenders (together the “Lenders”); (3) BAYERISCHE HYPO UND- VEREINSBANK AG as Agent (the “Agent”); (4) BAYERISCHE HYPO UND- VEREINSBANK AG as Arranger (the “Arranger”); (5) BAYERISCHE HYPO UND- VEREINSBANK AG as Security Trustee (the “Security Trustee”); (6) BAYERISCHE HYPO UND- VEREINSBANK AG as Swap Bank (the “Swap Bank”); (7) THE COMPANIES listed in schedule 2 as Owners (together the “Owners” and each an “Owner”); and (8) ALLSEAS MARINE S.A., a corporation organised and existing under the laws of the Republic of Liberia, having its registered office at 80 Broad Street, Monrovia, Liberia and maintaining a ship management office at 15, Karamanli Avenue, oula, Greece (the “Approved Manager”). WHEREAS: (A) this Agreement is supplemental to a loan agreement dated 19 November 2007 (the “Principal Agreement”) made between (1) the Borrower as borrower, (2) the Lenders, (3) the Agent, (4) the Arranger, (5) the Security Trustee and (6) the Swap Bank relating to a secured credit facility of up to One hundred million Dollars ($100,000,000), of which the principal amount outstanding at the date hereof is Ninety million Dollars ($90,000,000), made available by the Lenders to the Borrower upon the terms and conditions set out therein; and (B) the Borrower has requested that (inter alia) (a) the undrawn amount of the Total Commitments (being $10,000,000) is irrevocably cancelled and (b) the terms for repayment of the Loan be revised and this Agreement sets out (inter alia) the terms and conditions upon which the Creditor Parties shall, at the request of the Borrower, agree to such revision. 1 NOW IT IS HEREBY AGREED as follows: 1 Definitions 1.1 Defined expressions Words and expressions defined in the Principal Agreement shall unless the context otherwise requires or unless otherwise defined herein, have the same meanings when used in this Agreement. 1.2 Definitions In this Agreement, unless the context otherwise requires: “Cash Collateral Account” means the interest bearing Dollar account of the Borrower opened or (as the context may require) to be opened by the Borrower with the Agent and includes any sub-account as may be specified by the Agent to be a “Cash Collateral Account” for the purposes of this Agreement and the Loan Agreement; “Cash Collateral Account Pledge” means the pledge agreement in respect of the Cash Collateral Account executed or (as the context may require) to be executed by the Borrower in favour of the Agent, the Lenders and the Swap Bank in such form as the Lenders may require; “Creditor Parties” means the Agent, the Arranger, the Security Trustee, any Lender and the Swap Bank and “Creditor Party” means any of them; “Effective Date” means the date, no later than 26 February 2009, on which the Agent notifies the Borrower in writing that the Agent has received the documents and evidence specified in clause 5 and schedule 4 in a form and substance satisfactory to it; “Loan Agreement” means the Principal Agreement as amended and restated by this Agreement; “Mortgage Addendum” means, in relation to a Relevant Ship, the addendum executed or (as the context may require) to be executed by the relevant Owner of that Relevant Shipin favour of the Security Trustee in the form required by the Agent in its sole discretion and supplemental to the Mortgage dated 20 November 2007 executed by such Owner of such Relevant Shipin favour of the Security Trustee and “Mortgage Addenda” means both of them; “New Finance Documents” means, together, the Mortgage Addenda and the Cash Collateral Account Pledge; “Relevant Documents” means this Agreement and the New Finance Documents; “Relevant Parties” means the Borrower, the Owners and the Approved Manager or, where the context so requires or permits, means any or all of them; and “Relevant Ship” means each of the two (2) motor vessels listed in schedule 3 (being two (2) of the Ships referred to in the Principal Agreement). 1.3 Principal Agreement References in the Principal Agreement to “this Agreement” shall, with effect from the Effective Date and unless the context otherwise requires, be references to the Principal Agreement as amended by this Agreement and words such as “herein”, “hereof”, “hereunder”, “hereafter”, “hereby” and “hereto”, where they appear in the Principal Agreement, shall be construed accordingly. 2 1.4 Headings Clauseheadings and the table of contents are inserted for convenience of reference only and shall be ignored in the interpretation of this Agreement. 1.5 Construction of certain terms Clauses 1.2 to 1.5 (inclusive) of the Principal Agreement shall apply to this agreement (mutatis mutandis) as if set out herein and as if references therein to “this Agreement” were references to this Agreement. 2 Consent of the Creditor Parties; Cancellation 2.1 The Creditor Parties, relying upon the representations and warranties made by each of the Relevant Parties in clause4, agree with the Borrower that, subject to the terms and conditions of this Agreement and in particular, but without prejudice to the generality of the foregoing, fulfilment on or before 26 February 2009 of the conditions contained in clause5 and schedule4, the Creditor Parties agree to the amendment of the Principal Agreement on the terms set out in clause3. 2.2 The Creditor Parties and the Relevant Parties hereby agree that, with effect on the date of this Agreement, the Borrower irrevocably and unconditionally cancels the undrawn amount of the Total Commitments (being $10,000,000). 3 Amendments to Principal Agreement 3.1 Amendments to Principal Agreement The Principal Agreement shall, with effect on and from the Effective Date, be (and it is hereby) amended so as to read in accordance with the form of the amended and restated Loan Agreement set out in schedule 5 and (as so amended) will continue to be binding upon the Creditor Parties and the Borrower in accordance with its terms as so amended and restated. 3.2 Continued force and effect Save as amended by this Agreement, the provisions of the Principal Agreement shall continue in full force and effect and the Principal Agreement and this Agreement shall be read and construed as one instrument. 4 Representations and warranties 4.1 Primary representations and warranties Each of the Relevant Parties represents and warrants to the Creditor Parties that: 3 4.1.1 Existing representations and warranties the representations and warranties set out in clause 10 of the Principal Agreement and clause 10 of each Guarantee were true and correct on the date of the Principal Agreement and are true and correct, including to the extent that they may have been or shall be amended by this Agreement, as if made on the date of this Agreement with reference to the facts and circumstances existing on such date; 4.1.2 Corporate power each of the Relevant Parties has power to execute, deliver and perform its obligations under the Relevant Documents to which it is or is to be a party; all necessary corporate, shareholder and other action has been taken by each of the Relevant Parties to authorise the execution, delivery and performance of the Relevant Documents to which it is or is to be a party; 4.1.3 Binding obligations the Relevant Documents to which it is or is to be a party constitute valid and legally binding obligations of each of the Relevant Parties enforceable in accordance with their terms; 4.1.4 No conflict with other obligations the execution, delivery and performance of the Relevant Documents to which it is or is to be a party by each of the Relevant Parties will not (i) contravene any existing law, statute, rule or regulation or any judgment, decree or permit to which any of the Relevant Parties is subject, (ii)conflict with, or result in any breach of any of the terms of, or constitute a default under, any agreement or other instrument to which any of the Relevant Parties is a party or is subject or by which it or any of its property is bound or (iii)contravene or conflict with any provision of the constitutional documents of any of the Relevant Parties or (iv) result in the creation or imposition of or oblige any of the Relevant Parties to create any Security Interest (other than a Permitted Security Interest) on any of the undertaking, assets, rights or revenues of any of the Relevant Parties; 4.1.5 No filings required save for the registration of the Mortgage Addenda with the relevant ship registry, it is not necessary to ensure the legality, validity, enforceability or admissibility in evidence of any of the Relevant Documents that they or any other instrument be notarised, filed, recorded, registered or enrolled in any court, public office or elsewhere in any Pertinent Jurisdiction or that any stamp, registration or similar tax or charge be paid in any Pertinent Jurisdiction on or in relation to the Relevant Documents and each of the Relevant Documents is in proper form for its enforcement in the courts of each Pertinent Jurisdiction; 4.1.6 Choice of law the choice of English law to govern the Relevant Documents (other than the Mortgage Addenda and the Cash Collateral Account Pledge), the choice of Greek law to govern the Cash Collateral Account Pledge, the choice of the Marshall Islands 4 law to govern the Mortgage Addendum in respect of m.v. “CALM SEAS”and the choice of
